

	

		II

		109th CONGRESS

		1st Session

		S. 740

		IN THE SENATE OF THE UNITED STATES

		

			April 7, 2005

			

				Mr. Bingaman (for

			 himself, Mr. Lugar,

			 Mrs. Lincoln, Mrs. Murray, Mr.

			 Kerry, Ms. Cantwell,

			 Mr. Kohl, Mr.

			 Lautenberg, Mrs. Boxer, and

			 Mr. Corzine) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Finance

			

		

		A BILL

		To amend titles XIX and XXI of the Social Security Act to

		  expand or add coverage of pregnant women under the medicaid and State

		  children’s health insurance program, and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					Start Healthy, Stay Healthy Act of

			 2005

				.

		

			2.

			State option to expand or add coverage of certain pregnant

			 women under medicaid and SCHIP

			

				(a)

				Medicaid

				

					(1)

					Authority to expand coverage

					

						Section

			 1902(l)(2)(A)(i) of the Social

			 Security Act (42 U.S.C.

			 1396a(l)(2)(A)(i)) is amended by inserting (or such

			 higher percent as the State may elect for purposes of expenditures for medical

			 assistance for pregnant women described in section 1905(u)(4)(A)) after

			 185 percent.

				

					(2)

					Enhanced matching funds available if certain conditions

			 met

					

						Section

			 1905 of the Social Security

			 Act (42

			 U.S.C. 1396d) is amended—

					

						(A)

						in the fourth sentence of subsection (b), by striking or

			 subsection (u)(3) and inserting , (u)(3), or (u)(4);

			 and

					

						(B)

						in subsection (u)—

						

							(i)

							by redesignating paragraph (4) as paragraph (5); and

						

							(ii)

							by inserting after paragraph (3) the following:

							

								

									(4)

									For purposes of the fourth sentence of subsection (b) and

				section 2105(a), the expenditures described in this paragraph are the

				following:

									

										(A)

										Certain pregnant women

										If the conditions described in subparagraph (B) are met,

				expenditures for medical assistance for pregnant women described in subsection

				(n) or under section 1902(l)(1)(A) in a family the income of which exceeds the

				effective income level (expressed as a percent of the poverty line and

				considering applicable income disregards) that has been specified under

				subsection (a)(10)(A)(i)(III) or (l)(2)(A) of section 1902, as of January 1,

				2005, but does not exceed the income eligibility level established under title

				XXI for a targeted low-income child.

									

										(B)

										Conditions

										The conditions described in this subparagraph are the

				following:

										

											(i)

											The State plans under this title and title XXI do not provide

				coverage for pregnant women described in subparagraph (A) with higher family

				income without covering such pregnant women with a lower family income.

										

											(ii)

											The State does not apply an effective income level for pregnant

				women that is lower than the effective income level (expressed as a percent of

				the poverty line and considering applicable income disregards) that has been

				specified under the State plan under subsection (a)(10)(A)(i)(III) or (l)(2)(A)

				of section 1902, as of January 1, 2005, to be eligible for medical assistance

				as a pregnant woman.

										

										(C)

										Definition of poverty line

										In this subsection, the term poverty line has the

				meaning given such term in section 2110(c)(5).

									.

						

					(3)

					Payment from title XXI allotment for medicaid expansion costs;

			 elimination of counting medicaid child presumptive eligibility costs against

			 title XXI allotment

					

						Section 2105(a)(1) of the

			 Social Security Act (42 U.S.C.

			 1397ee(a)(1)) is amended—

					

						(A)

						in the matter preceding subparagraph (A), by striking (or,

			 in the case of expenditures described in subparagraph (B), the Federal medical

			 assistance percentage (as defined in the first sentence of section

			 1905(b))); and

					

						(B)

						by striking subparagraph (B) and inserting the following:

						

							

								(B)

								for the provision of medical assistance that is attributable to

				expenditures described in section 1905(u)(4)(A);

							.

					

					(4)

					Additional amendments to medicaid

					

						(A)

						Eligibility of a newborn

						

							Section 1902(e)(4) of the

			 Social Security Act (42 U.S.C.

			 1396a(e)(4)) is amended in the first sentence by striking

			 so long as the child is a member of the woman’s household and the woman

			 remains (or would remain if pregnant) eligible for such

			 assistance.

					

						(B)

						Application of qualified entities to presumptive eligibility

			 for pregnant women under medicaid

						

							Section 1920(b) of the

			 Social Security Act (42 U.S.C.

			 1396r–1(b)) is amended by adding at the end after and below

			 paragraph (2) the following flush sentence:

						

							The term

				qualified provider includes a qualified entity as defined in

				section 1920A(b)(3)..

					

				(b)

				SCHIP

				

					(1)

					Coverage

					Title XXI of the Social Security

			 Act (42

			 U.S.C. 1397aa et seq.) is amended by adding at the end the

			 following:

					

						

							2111.

							Optional coverage of targeted low-income pregnant

				women

							

								(a)

								Optional coverage

								Notwithstanding any other provision of this title, a State may

				provide for coverage, through an amendment to its State child health plan under

				section 2102, of pregnancy-related assistance for targeted low-income pregnant

				women in accordance with this section, but only if the State meets the

				conditions described in section 1905(u)(4)(B).

							

								(b)

								Definitions

								For purposes of this title:

								

									(1)

									Pregnancy-related assistance

									The term pregnancy-related assistance has the

				meaning given the term child health assistance in section 2110(a) as if any

				reference to targeted low-income children were a reference to targeted

				low-income pregnant women, except that the assistance shall be limited to

				services related to pregnancy (which include prenatal, delivery, and postpartum

				services and services described in section 1905(a)(4)(C)) and to other

				conditions that may complicate pregnancy.

								

									(2)

									Targeted low-income pregnant woman

									The term targeted low-income pregnant woman means

				a woman—

									

										(A)

										during pregnancy and through the end of the month in which the

				60-day period (beginning on the last day of her pregnancy) ends;

									

										(B)

										whose family income exceeds the effective income level

				(expressed as a percent of the poverty line and considering applicable income

				disregards) that has been specified under subsection (a)(10)(A)(i)(III) or

				(l)(2)(A) of section 1902, as of January 1, 2005, to be eligible for medical

				assistance as a pregnant woman under title XIX but does not exceed the income

				eligibility level established under the State child health plan under this

				title for a targeted low-income child; and

									

										(C)

										who satisfies the requirements of paragraphs (1)(A), (1)(C),

				(2), and (3) of section 2110(b).

									

								(c)

								References to terms and special rules

								In the case of, and with respect to, a State providing for

				coverage of pregnancy-related assistance to targeted low-income pregnant women

				under subsection (a), the following special rules apply:

								

									(1)

									Any reference in this title (other than in subsection (b)) to a

				targeted low-income child is deemed to include a reference to a targeted

				low-income pregnant woman.

								

									(2)

									Any such reference to child health assistance with respect to

				such women is deemed a reference to pregnancy-related assistance.

								

									(3)

									Any such reference to a child is deemed a reference to a woman

				during pregnancy and the period described in subsection (b)(2)(A).

								

									(4)

									In applying section 2102(b)(3)(B), any reference to children

				found through screening to be eligible for medical assistance under the State

				medicaid plan under title XIX is deemed a reference to pregnant women.

								

									(5)

									There shall be no exclusion of benefits for services described

				in subsection (b)(1) based on any preexisting condition and no waiting period

				(including any waiting period imposed to carry out section 2102(b)(3)(C)) shall

				apply.

								

									(6)

									Subsection (a) of section 2103 (relating to required scope of

				health insurance coverage) shall not apply insofar as a State limits coverage

				to services described in subsection (b)(1) and the reference to such section in

				section 2105(a)(1)(C) is deemed not to require, in such case, compliance with

				the requirements of section 2103(a).

								

									(7)

									In applying section 2103(e)(3)(B) in the case of a pregnant

				woman provided coverage under this section, the limitation on total annual

				aggregate cost-sharing shall be applied to the entire family of such pregnant

				woman.

								

								(d)

								Automatic enrollment for children born to women receiving

				Pregnancy-Related assistance

								If a child is born to a targeted low-income pregnant woman who

				was receiving pregnancy-related assistance under this section on the date of

				the child’s birth, the child shall be deemed to have applied for child health

				assistance under the State child health plan and to have been found eligible

				for such assistance under such plan or to have applied for medical assistance

				under title XIX and to have been found eligible for such assistance under such

				title, as appropriate, on the date of such birth and to remain eligible for

				such assistance until the child attains 1 year of age. During the period in

				which a child is deemed under the preceding sentence to be eligible for child

				health or medical assistance, the child health or medical assistance

				eligibility identification number of the mother shall also serve as the

				identification number of the child, and all claims shall be submitted and paid

				under such number (unless the State issues a separate identification number for

				the child before such period expires).

							.

				

					(2)

					Additional allotments for providing coverage of pregnant

			 women

					

						(A)

						In general

						

							Section

			 2104 of the Social Security

			 Act (42

			 U.S.C. 1397dd) is amended by inserting after subsection (c) the

			 following:

						

							

								(d)

								Additional allotments for providing coverage of pregnant

				women

								

									(1)

									Appropriation; total allotment

									For the purpose of providing additional allotments to States

				under this title, there is appropriated, out of any money in the Treasury not

				otherwise appropriated, for each of fiscal years 2006 and 2007,

				$200,000,000.

								

									(2)

									State and territorial allotments

									In addition to the allotments provided under subsections (b)

				and (c), subject to paragraphs (3) and (4), of the amount available for the

				additional allotments under paragraph (1) for a fiscal year, the Secretary

				shall allot to each State with a State child health plan approved under this

				title—

									

										(A)

										in the case of such a State other than a commonwealth or

				territory described in subparagraph (B), the same proportion as the proportion

				of the State’s allotment under subsection (b) (determined without regard to

				subsection (f)) to the total amount of the allotments under subsection (b) for

				such States eligible for an allotment under this paragraph for such fiscal

				year; and

									

										(B)

										in the case of a commonwealth or territory described in

				subsection (c)(3), the same proportion as the proportion of the commonwealth’s

				or territory’s allotment under subsection (c) (determined without regard to

				subsection (f)) to the total amount of the allotments under subsection (c) for

				commonwealths and territories eligible for an allotment under this paragraph

				for such fiscal year.

									

									(3)

									Use of additional allotment

									Additional allotments provided under this subsection are not

				available for amounts expended before October 1, 2005. Such amounts are

				available for amounts expended on or after such date for child health

				assistance for targeted low-income children, as well as for pregnancy-related

				assistance for targeted low-income pregnant women.

								

									(4)

									No payments unless election to expand coverage of pregnant

				women

									No payments may be made to a State under this title from an

				allotment provided under this subsection unless the State provides

				pregnancy-related assistance for targeted low-income pregnant women under this

				title, or provides medical assistance for pregnant women under title XIX, whose

				family income exceeds the effective income level applicable under subsection

				(a)(10)(A)(i)(III) or (l)(2)(A) of section 1902 to a family of the size

				involved as of January 1, 2005.

								.

					

						(B)

						Conforming amendments

						

							Section

			 2104 of the Social Security

			 Act (42

			 U.S.C. 1397dd) is amended—

						

							(i)

							in subsection (a), in the matter preceding paragraph (1), by

			 inserting subject to subsection (d), after under this

			 section,;

						

							(ii)

							in subsection (b)(1), by inserting and subsection

			 (d) after Subject to paragraph (4); and

						

							(iii)

							in subsection (c)(1), by inserting subject to subsection

			 (d), after for a fiscal year,.

						

					(3)

					Presumptive eligibility under title XXI

					

						(A)

						Application to pregnant women

						

							Section 2107(e)(1)(D) of the

			 Social Security Act (42 U.S.C.

			 1397gg(e)(1)) is amended to read as follows:

						

							

								(D)

								Sections 1920 and 1920A (relating to presumptive

				eligibility).

							.

					

						(B)

						Exception from limitation on administrative expenses

						

							Section 2105(c)(2) of the

			 Social Security Act (42 U.S.C.

			 1397ee(c)(2)) is amended by adding at the end the following new

			 subparagraph:

						

							

								(C)

								Exception for presumptive eligibility expenditures

								The limitation under subparagraph (A) on expenditures shall not

				apply to expenditures attributable to the application of section 1920 or 1920A

				(pursuant to section 2107(e)(1)(D)), regardless of whether the child or

				pregnant woman is determined to be ineligible for the program under this title

				or title XIX.

							.

					

					(4)

					Additional amendments to title XXI

					

						(A)

						No cost-sharing for pregnancy-related services

						

							Section 2103(e)(2) of the

			 Social Security Act (42 U.S.C.

			 1397cc(e)(2)) is amended—

						

							(i)

							in the heading, by inserting 

									or pregnancy-related

			 services

								 after 

									Preventive services

								; and

						

							(ii)

							by inserting before the period at the end the following:

			 or for pregnancy-related services.

						

						(B)

						No waiting period

						

							Section 2102(b)(1)(B) of the

			 Social Security Act (42 U.S.C.

			 1397bb(b)(1)(B)) is amended—

						

							(i)

							by striking , and at the end of clause (i) and

			 inserting a semicolon;

						

							(ii)

							by striking the period at the end of clause (ii) and inserting

			 ; and; and

						

							(iii)

							by adding at the end the following:

							

								

									(iii)

									may not apply a waiting period (including a waiting period to

				carry out paragraph (3)(C)) in the case of a targeted low-income pregnant

				woman.

								.

						

				(c)

				Effective date

				The amendments made by this section apply to items and services

			 furnished on or after October 1, 2005, without regard to whether regulations

			 implementing such amendments have been promulgated.

			

			3.

			Coordination with the maternal and child health

			 program

			

				(a)

				In general

				

					Section 2102(b)(3) of the

			 Social Security Act (42 U.S.C.

			 1397bb(b)(3)) is amended—

				

					(1)

					in subparagraph (D), by striking and at the

			 end;

				

					(2)

					in subparagraph (E), by striking the period and inserting

			 ; and; and

				

					(3)

					by adding at the end the following new subparagraph:

					

						

							(F)

							that operations and activities under this title are developed

				and implemented in consultation and coordination with the program operated by

				the State under title V in areas including outreach and enrollment, benefits

				and services, service delivery standards, public health and social service

				agency relationships, and quality assurance and data reporting.

						.

				

				(b)

				Conforming medicaid amendment

				Section 1902(a)(11) of such Act (42 U.S.C. 1396a(a)(11)) is

			 amended—

				

					(1)

					by striking and before (C);

			 and

				

					(2)

					by inserting before the semicolon at the end the following:

			 , and (D) provide that operations and activities under this title are

			 developed and implemented in consultation and coordination with the program

			 operated by the State under title V in areas including outreach and enrollment,

			 benefits and services, service delivery standards, public health and social

			 service agency relationships, and quality assurance and data

			 reporting.

				

				(c)

				Effective date

				The amendments made by this section take effect on January 1,

			 2006.

			

			4.

			Increase in SCHIP income eligibility

			

				(a)

				Definition of Low-Income child

				

					Section 2110(c)(4) of the

			 Social Security Act (42 U.S.C. 42

					 U.S.C.

			 1397jj(c)(4)) is amended by striking 200 and

			 inserting 250.

			

				(b)

				Effective date

				The amendment made by subsection (a) applies to child health

			 assistance provided, and allotments determined under

			 section

			 2104 of the Social Security Act

			 (42 U.S.C. 1397dd) for fiscal years beginning with fiscal year 2006.

				

			

